UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANANGEMENT INVESTMENT COMPANY Investment Company Act file number 811-01701 DAVIS NEW YORK VENTURE FUND, INC. (Exact name of registrant as specified in charter) 2949 East Elvira Road, Suite 101 Tucson, AZ85756 (Address of principal executive offices) Thomas D. Tays Davis Selected Advisers, L.P. 2949 East Elvira Road, Suite 101 Tucson, AZ85756 (Name and address of agent for service) Registrant’s telephone number, including area code: 520-806-7600 Date of fiscal year end: July 31, 2013 Date of reporting period: April 30, 2013 ITEM 1.SCHEDULE OF INVESTMENTS DAVIS NEW YORK VENTURE FUND Schedule of Investments April 30, 2013 (Unaudited) Shares Value COMMON STOCK – (97.08%) CONSUMER DISCRETIONARY – (9.77%) Automobiles & Components – (0.31%) Harley-Davidson, Inc. $ Consumer Durables & Apparel – (0.50%) Compagnie Financiere Richemont S.A., Bearer Shares, Unit A(Switzerland) Hunter Douglas N.V.(Netherlands) Media – (1.97%) Grupo Televisa S.A.B., ADR(Mexico) Walt Disney Co. Retailing – (6.99%) Bed Bath & Beyond Inc.*(a) CarMax, Inc.* Groupon, Inc.* Liberty Interactive Corp., Series A* Liberty Ventures, Series A* Netflix Inc.* Tiffany & Co. Total Consumer Discretionary CONSUMER STAPLES – (12.66%) Food & Staples Retailing – (8.53%) Costco Wholesale Corp. CVS Caremark Corp. Sysco Corp. Food, Beverage & Tobacco – (4.13%) Coca-Cola Co. Diageo PLC(United Kingdom) Heineken Holding N.V.(Netherlands)(b) Nestle S.A.(Switzerland) Philip Morris International Inc. Total Consumer Staples ENERGY – (6.66%) Canadian Natural Resources Ltd.(Canada) Devon Energy Corp. EOG Resources, Inc. Occidental Petroleum Corp. Schlumberger Ltd. Transocean Ltd.* Total Energy FINANCIALS – (38.83%) Banks – (5.45%) Commercial Banks – (5.45%) Wells Fargo & Co. 1 DAVIS NEW YORK VENTURE FUND Schedule of Investments - (Continued) April 30, 2013 (Unaudited) Shares Value COMMON STOCK – (CONTINUED) FINANCIALS – (CONTINUED) Diversified Financials – (18.64%) Capital Markets – (10.60%) Ameriprise Financial, Inc. $ Bank of New York Mellon Corp. Brookfield Asset Management Inc., Class A(Canada)(b) Charles Schwab Corp. Goldman Sachs Group, Inc. Julius Baer Group Ltd.(Switzerland) Consumer Finance – (5.87%) American Express Co. Diversified Financial Services – (2.17%) CME Group Inc. JPMorgan Chase & Co. Visa Inc., Class A Insurance – (13.62%) Multi-line Insurance – (2.66%) Fairfax Financial Holdings Ltd.(Canada) Fairfax Financial Holdings Ltd., 144A(Canada)(c) Loews Corp. Property & Casualty Insurance – (8.84%) ACE Ltd. Berkshire Hathaway Inc., Class A* Markel Corp.* Progressive Corp. Reinsurance – (2.12%) Alleghany Corp.* Everest Re Group, Ltd. Real Estate – (1.12%) Brookfield Property Partners L.P.(b) Hang Lung Group Ltd.(Hong Kong) Total Financials HEALTH CARE – (5.45%) Health Care Equipment & Services – (5.10%) Express Scripts Holding Co.* Laboratory Corp. of America Holdings* UnitedHealth Group Inc. Pharmaceuticals, Biotechnology & Life Sciences – (0.35%) Agilent Technologies, Inc. Total Health Care 2 DAVIS NEW YORK VENTURE FUND Schedule of Investments - (Continued) April 30, 2013 (Unaudited) Shares/Principal Value COMMON STOCK – (CONTINUED) INDUSTRIALS – (5.07%) Capital Goods – (1.86%) Emerson Electric Co. $ PACCAR Inc. Schneider Electric S.A.(France) Commercial & Professional Services – (0.71%) Iron Mountain Inc. Transportation – (2.50%) China Merchants Holdings International Co., Ltd.(China) Kuehne & Nagel International AG(Switzerland) Total Industrials INFORMATION TECHNOLOGY – (10.39%) Semiconductors & Semiconductor Equipment – (1.38%) Intel Corp. Texas Instruments Inc. Software & Services – (8.73%) Activision Blizzard, Inc. Google Inc., Class A* International Business Machines Corp. Microsoft Corp. Oracle Corp. Technology Hardware & Equipment – (0.28%) Hewlett-Packard Co. Total Information Technology MATERIALS – (8.02%) Air Products and Chemicals, Inc. BHP Billiton PLC(United Kingdom) Ecolab Inc. Emerald Plantation Holdings Ltd.(China)* Martin Marietta Materials, Inc. Monsanto Co. Potash Corp. of Saskatchewan Inc.(Canada) Praxair, Inc. Rio Tinto PLC(United Kingdom) Total Materials TELECOMMUNICATION SERVICES – (0.23%) America Movil S.A.B. de C.V., Series L, ADR(Mexico) Total Telecommunication Services TOTAL COMMON STOCK – (Identified cost $11,422,246,576) CORPORATE BONDS – (0.03%) MATERIALS – (0.03%) Emerald Plantation Holdings Ltd., Sr. Notes, 6.00%, 01/30/20(China) $ TOTAL CORPORATE BONDS – (Identified cost $42,811,561) 3 DAVIS NEW YORK VENTURE FUND Schedule of Investments - (Continued) April 30, 2013 (Unaudited) Principal Value SHORT-TERM INVESTMENTS – (2.23%) COMMERCIAL PAPER – (0.17%) Prudential Financial, Inc., 0.22%, 05/01/13 $ $ Total Commercial Paper REPURCHASE AGREEMENTS – (2.06%) Barclays Capital Inc. Joint Repurchase Agreement, 0.15%, 05/01/13, dated 04/30/13, repurchase value of $71,092,296 (collateralized by: U.S. Government agency obligations in a pooled cash account, 0.25%-1.50%, 11/30/14-06/30/16, total market value $72,513,840) Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.17%, 05/01/13, dated 04/30/13, repurchase value of $341,746,614 (collateralized by: U.S. Government agency mortgages and obligations in a pooled cash account, 1.93%-5.27%, 05/01/13-11/15/42, total market value $348,579,900) Total Repurchase Agreements TOTAL SHORT-TERM INVESTMENTS – (Identified cost $447,837,000) INVESTMENT OF CASH COLLATERAL FOR SECURITIES LOANED – (1.23%) Citigroup Global Markets, Inc. Joint Repurchase Agreement, 0.14%, 05/01/13, dated 04/30/13, repurchase value of $120,000,467 (collateralized by: U.S. Government agency obligations in a pooled cash account, 0.125%-0.25%, 12/31/13-02/28/15, total market value $122,400,000) Citigroup Global Markets, Inc. Joint Repurchase Agreement, 0.18%, 05/01/13, dated 04/30/13, repurchase value of $126,000,630 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 3.00%-4.50%, 09/15/24-01/15/43, total market value $128,520,000) TOTAL INVESTMENT OF CASH COLLATERAL FOR SECURITIES LOANED – (Identified cost $246,000,000) Total Investments – (100.57%) – (Identified cost $12,158,895,137) – (d) Liabilities Less Other Assets – (0.57%) Net Assets – (100.00%) $ ADR: American Depositary Receipt * Non-Income producing security. (a) Affiliated Company. Represents ownership of at least 5% of the voting securities of the issuer and is an affiliate, as defined in the Investment Company Act of 1940, at or during the period ended April 30, 2013. The aggregate fair value of the securities of affiliated companies held by the Fund as of April 30, 2013, amounts to $764,873,336. Transactions during the period in which the issuers were affiliates are as follows: Security Shares July 31, 2012 Gross Additions (1) Gross Reductions Shares April 30, 2013 Dividend Alleghany Corp. (2) – $ – Bed Bath & Beyond Inc. – – Iron Mountain Inc. (2) – $ – (1) Gross additions due to corporate action. (2) Not an affiliate as of April 30, 2013. 4 DAVIS NEW YORK VENTURE FUND Schedule of Investments - (Continued) April 30, 2013 (Unaudited) (b) Security is partially on loan – The Fund has entered into a securities lending arrangement with State Street Bank and Trust Company (“State Street Bank”). Under the terms of the agreement, the Fund receives fee income from lending transactions; in exchange for such fees, State Street Bank is authorized to loan securities on behalf of the Fund, against receipt of collateral at least equal to the value of the securities loaned. As of April 30, 2013, the Fund had on loan securities valued at $283,789,585; cash of $292,066,463 was received as collateral for the loans. The majority of the cash was invested in repurchase agreements secured by U.S. Government securities. The Fund bears the risk of any deficiency in the amount of the collateral available for return to a borrower due to a loss in an approved investment. (c) This security is subject to Rule 144A. The Board of Directors of the Fund has determined that there is sufficient liquidity in this security to realize current valuations. This security amounted to $45,683,051 or 0.23% of the Fund's net assets as of April 30, 2013. (d) Aggregate cost for federal income tax purposes is $12,159,825,406. At April 30, 2013 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation Net unrealized appreciation $ Security Valuation - The Fund calculates the net asset value of its shares as of the close of the New York Stock Exchange (“Exchange”), normally 4:00 P.M. Eastern time, on each day the Exchange is open for business. Securities listed on the Exchange (and other national exchanges) are valued at the last reported sales price on the day of valuation. Securities traded in the over-the-counter market (e.g. NASDAQ) and listed securities for which no sale was reported on that date are stated at the average of closing bid and asked prices. Securities traded on foreign exchanges are valued based upon the last sales price on the principal exchange on which the security is traded prior to the time when the Fund's assets are valued. Fixed income securities with more than 60 days to maturity are generally valued using evaluated prices or matrix pricing methods determined by an independent pricing service which takes into consideration factors such as yield, maturity, liquidity, ratings, and traded prices in identical or similar securities. Securities (including restricted securities) for which market quotations are not readily available or securities whose values have been materially affected by what Davis Selected Advisers, L.P. (“Adviser”), the Fund's investment adviser, identifies as a significant event occurring before the Fund's assets are valued, but after the close of their respective exchanges will be fair valued using a standardized fair valuation methodology applicable to the security type or the significant event as previously approved by the Fund's Pricing Committee and Board of Directors. The Pricing Committee considers all facts it deems relevant that are reasonably available, through either public information or information available to the Adviser’s portfolio management team, when determining the fair value of a security. To assess the continuing appropriateness of security valuations, the Adviser may compare prior day prices, prices of comparable securities, and sale prices to the prior or current day prices and challenge those prices exceeding certain tolerance levels with the third-party pricing service or broker source. Fair value determinations are subject to review, approval, and ratification by the Fund's Board of Directors at its next regularly scheduled meeting covering the period in which the fair valuation was determined. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates market value. The Fund's valuation procedures are reviewed and subject to approval by the Board of Directors. There have been no significant changes to the fair valuation procedures during the period. Value Measurements - Fair value is defined as the price that the Fund would receive upon selling an investment in an orderly transaction to an independent buyer in the principal market for the investment. Various inputs are used to determine the fair value of the Fund's investments. These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The inputs or methodologies used for valuing securities are not necessarily an indication of the risks associated with investing in those securities nor can it be assured that the Fund can obtain the fair value assigned to a security if it were to sell the security. 5 DAVIS NEW YORK VENTURE FUND Schedule of Investments - (Continued) April 30, 2013 (Unaudited) Security Valuation – (Continued) Value Measurements - (Continued) The following is a summary of the inputs used as of April 30, 2013 in valuing the Fund's investments carried at value: Investments in Securities at Value Valuation Inputs Level 2: Level 3: Other Significant Significant Level 1: Observable Unobservable Quoted Prices Inputs Inputs Total Equity securities: Consumer discretionary $ $ – $ – $ Consumer staples – – Energy – – Financials – – Health care – – Industrials – – Information technology – – Materials – Telecommunication services – – Corporate debt securities – – Short-term securities – – Investment of cash collateral for securities loaned – – Total Investments $ $ $ – $ There were no transfers of investments between Level 1 and Level 2 of the fair value hierarchy during the three months ended April 30, 2013. The following table reconciles the valuation of assets in which significant unobservable inputs (Level 3) were used in determining fair value during the three months ended April 30, 2013: Investment Securities: Beginning balance $ Transfers out of Level 3 to Level 2 Ending balance $ – Transfers of investments into or out of Level 3 of the fair value hierarchy represent the beginning value of any security or instrument where a change in the pricing level occurred from the beginning to the end of the period. For information regarding the Fund's other significant accounting policies, please refer to the Fund's most recent Semi-Annual or Annual Shareholder Report. 6 DAVIS RESEARCH FUND Schedule of Investments April 30, 2013 (Unaudited) Shares Value COMMON STOCK – (98.13%) CONSUMER DISCRETIONARY – (5.80%) Consumer Services – (1.44%) Wynn Resorts Ltd. $ Media – (1.94%) CBS Corp., Class B Retailing – (2.42%) Tiffany & Co. Total Consumer Discretionary CONSUMER STAPLES – (18.11%) Food & Staples Retailing – (1.87%) CVS Caremark Corp. Food, Beverage & Tobacco – (13.29%) Diageo PLC, ADR(United Kingdom) Nestle S.A.(Switzerland) Philip Morris International Inc. Unilever N.V., NY Shares(Netherlands) Household & Personal Products – (2.95%) Colgate-Palmolive Co. Total Consumer Staples ENERGY – (3.92%) Schlumberger Ltd. Spectra Energy Corp. Transocean Ltd.* Total Energy FINANCIALS – (17.18%) Banks – (1.56%) Commercial Banks – (1.56%) Toronto-Dominion Bank(Canada) U.S. Bancorp Diversified Financials – (4.77%) Capital Markets – (3.04%) Bank of New York Mellon Corp. Brookfield Asset Management Inc., Class A(Canada) Goldman Sachs Group, Inc. Diversified Financial Services – (1.73%) CME Group Inc. JPMorgan Chase & Co. Insurance – (10.82%) Multi-line Insurance – (4.57%) Fairfax Financial Holdings Ltd.(Canada) Loews Corp. Property & Casualty Insurance – (4.12%) ACE Ltd. Berkshire Hathaway Inc., Class A* 4 1 DAVIS RESEARCH FUND Schedule of Investments - (Continued) April 30, 2013 (Unaudited) Shares Value COMMON STOCK – (CONTINUED) FINANCIALS – (CONTINUED) Insurance – (Continued) Property & Casualty Insurance – (Continued) Berkshire Hathaway Inc., Class B* $ Progressive Corp. W. R. Berkley Corp. Reinsurance – (2.13%) Everest Re Group, Ltd. Real Estate – (0.03%) Brookfield Property Partners L.P. Total Financials HEALTH CARE – (8.82%) Health Care Equipment & Services – (7.95%) Baxter International Inc. Becton, Dickinson and Co. Diagnosticos da America S.A.(Brazil) Laboratory Corp. of America Holdings* UnitedHealth Group Inc. WellPoint, Inc. Pharmaceuticals, Biotechnology & Life Sciences – (0.87%) Agilent Technologies, Inc. Total Health Care INDUSTRIALS – (12.35%) Capital Goods – (7.06%) 3M Co. Brenntag AG(Germany) Cummins Inc. Lockheed Martin Corp. Schindler Holding AG - Participation Certificate(Switzerland) Schneider Electric S.A.(France) Commercial & Professional Services – (4.27%) Nielsen Holdings N.V. Republic Services, Inc. Transportation – (1.02%) C.H. Robinson Worldwide, Inc. Total Industrials INFORMATION TECHNOLOGY – (21.52%) Semiconductors & Semiconductor Equipment – (6.29%) Altera Corp. Applied Materials, Inc. First Solar, Inc.* Intel Corp. Texas Instruments Inc. 2 DAVIS RESEARCH FUND Schedule of Investments - (Continued) April 30, 2013 (Unaudited) Shares/Principal Value COMMON STOCK – (CONTINUED) INFORMATION TECHNOLOGY – (CONTINUED) Software & Services – (12.51%) International Business Machines Corp. $ MasterCard, Inc., Class A Microsoft Corp. Oracle Corp. SAP AG, ADR(Germany) Technology Hardware & Equipment – (2.72%) Apple Inc. Hewlett-Packard Co. Motorola Solutions, Inc. Total Information Technology MATERIALS – (9.62%) Air Products and Chemicals, Inc. Cemex S.A.B. de C.V., ADR(Mexico)* Ecolab Inc. Potash Corp. of Saskatchewan Inc.(Canada) Praxair, Inc. Sherwin-Williams Co. Total Materials TELECOMMUNICATION SERVICES – (0.81%) Level 3 Communications, Inc.* Total Telecommunication Services TOTAL COMMON STOCK – (Identified cost $30,262,759) CORPORATE BONDS – (1.14%) MATERIALS – (1.14%) Cemex Finance LLC, Sr. Bond, 9.50%, 12/14/16(Mexico) $ TOTAL CORPORATE BONDS – (Identified cost $406,146) SHORT-TERM INVESTMENTS – (0.61%) Barclays Capital Inc. Joint Repurchase Agreement, 0.15%, 05/01/13, dated 04/30/13, repurchase value of $40,000 (collateralized by: U.S. Government agency obligations in a pooled cash account, 0.25%-1.50%, 11/30/14-06/30/16, total market value $40,800) Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.17%, 05/01/13, dated 04/30/13, repurchase value of $194,001 (collateralized by: U.S. Government agency mortgages and obligations in a pooled cash account, 1.93%-5.27%, 05/01/13-11/15/42, total market value TOTAL SHORT-TERM INVESTMENTS – (Identified cost $234,000) Total Investments – (99.88%) – (Identified cost $30,902,905) – (a) Other Assets Less Liabilities – (0.12%) Net Assets – (100.00%) $ 3 DAVIS RESEARCH FUND Schedule of Investments - (Continued) April 30, 2013 (Unaudited) ADR: American Depositary Receipt * Non-Income producing security. (a) Aggregate cost for federal income tax purposes is $30,906,785. At April 30, 2013 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation Net unrealized appreciation $ Security Valuation - The Fund calculates the net asset value of its shares as of the close of the New York Stock Exchange (“Exchange”), normally 4:00 P.M. Eastern time, on each day the Exchange is open for business. Securities listed on the Exchange (and other national exchanges) are valued at the last reported sales price on the day of valuation. Securities traded in the over-the-counter market (e.g. NASDAQ) and listed securities for which no sale was reported on that date are stated at the average of closing bid and asked prices. Securities traded on foreign exchanges are valued based upon the last sales price on the principal exchange on which the security is traded prior to the time when the Fund's assets are valued. Fixed income securities with more than 60 days to maturity are generally valued using evaluated prices or matrix pricing methods determined by an independent pricing service which takes into consideration factors such as yield, maturity, liquidity, ratings, and traded prices in identical or similar securities. Securities (including restricted securities) for which market quotations are not readily available or securities whose values have been materially affected by what Davis Selected Advisers, L.P.(“Adviser”), the Fund's investment adviser, identifies as a significant event occurring before the Fund's assets are valued, but after the close of their respective exchanges will be fair valued using a standardized fair valuation methodology applicable to the security type or the significant event as previously approved by the Fund's Pricing Committee and Board of Directors. The Pricing Committee considers all facts it deems relevant that are reasonably available, through either public information or information available to the Adviser’s portfolio management team, when determining the fair value of a security. To assess the continuing appropriateness of security valuations, the Adviser may compare prior day prices, prices of comparable securities, and sale prices to the prior or current day prices and challenge those prices exceeding certain tolerance levels with the third-party pricing service or broker source. Fair value determinations are subject to review, approval, and ratification by the Fund's Board of Directors at its next regularly scheduled meeting covering the period in which the fair valuation was determined. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates market value. The Fund's valuation procedures are reviewed and subject to approval by the Board of Directors. There have been no significant changes to the fair valuation procedures during the period. Value Measurements - Fair value is defined as the price that the Fund would receive upon selling an investment in an orderly transaction to an independent buyer in the principal market for the investment. Various inputs are used to determine the fair value of the Fund's investments. These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodologies used for valuing securities are not necessarily an indication of the risks associated with investing in those securities nor can it be assured that the Fund can obtain the fair value assigned to a security if it were to sell the security. 4 DAVIS RESEARCH FUND Schedule of Investments - (Continued) April 30, 2013 (Unaudited) Security Valuation – (Continued) Value Measurements - (Continued) The following is a summary of the inputs used as of April 30, 2013 in valuing the Fund's investments carried at value: Investments in Securities at Value Valuation Inputs Level 2: Level 3: Other Significant Significant Level 1: Observable Unobservable Quoted Prices Inputs Inputs Total Equity securities: Consumer discretionary $ $ – $ – $ Consumer staples – – Energy – – Financials – – Health care – – Industrials – – Information technology – – Materials – – Telecommunication services – – Corporate debt securities – – Short-term securities – – Total Investments $ $ $ – $ There were no transfers of investments between Level 1 and Level 2 of the fair value hierarchy during the three months ended April 30, 2013. For information regarding the Fund's other significant accounting policies, please refer to the Fund's most recent Semi-Annual or Annual Shareholder Report. 5 ITEM 2.CONTROLS AND PROCEDURES (a) The registrant's principal executive officer and principal financial officer have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) are effective as of a date within 90 days of the filing date of this report. (b) There have been no significant changes in the registrant's internal controls or in other factors that could significantly affect these controls. ITEM 3.EXHIBITS EX-99.CERT - Section 302 Certification Signatures Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. DAVIS NEW YORK VENTURE FUND, INC. By /s/ Kenneth C. Eich Kenneth C. Eich Principal Executive Officer Date:June 28, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Kenneth C. Eich Kenneth C. Eich Principal Executive Officer Date:June 28, 2013 By /s/ Douglas A. Haines Douglas A. Haines Principal Financial officer Date:June 28, 2013
